***FOR IMMEDIATE RELEASE*** For:ZIONS BANCORPORATION Contact: James Abbott One South Main, 15th Floor Tel: (801) 524-4787 Salt Lake City, Utah January 23, 2012 Harris H. Simmons Chairman/Chief Executive Officer ZIONS BANCORPORATION REPORTS EARNINGS OF $0.24 PER DILUTED COMMON SHARE FOR FOURTH QUARTER 2011 SALT LAKE CITY, January 23, 2012 – Zions Bancorporation (Nasdaq: ZION) (“Zions” or “the Company”) today reported fourth quarter net earnings applicable to common shareholders of $44.4 million or $0.24 per diluted common share, compared to $65.2 million or $0.35 per diluted share for the third quarter of 2011. Excluding the noncash effects of the discount amortization on convertible subordinated debt and additional accretion (net of expense) on acquired loans, net earnings were $53.5 million or $0.30 per diluted share for the fourth quarter of 2011, compared to $74.8 million or $0.40 per diluted share for the third quarter of 2011. Fourth Quarter 2011 Highlights · Nonaccrual loans decreased 15% to $0.9 billion, compared to a decrease of 16% to $1.1 billion in the third quarter. · Other real estate owned decreased 25% to $153 million, compared to a decrease of 15% to $203 million in the third quarter. · Net charge-offs decreased 7% to $95 million, compared to a decrease of 10% to $102 million in the third quarter. · Average loans and leases, excluding FDIC-supported loans, increased 0.4% or $158 million to $36.1 billion, compared to a $4 million increase in the third quarter. · The estimated Tier 1 common to risk-weighted assets ratio was 9.55% compared to 9.53% in the third quarter. - more - ZIONS BANCORPORATION Press Release – Page 2 January 23, 2012 · Net interest income decreased 1.8% to $462 million from $471 million in the third quarter. The net interest margin decreased 13 basis points to 3.86% from 3.99% in the third quarter. The increase in average cash-related balances accounted for 8 basis points of the decrease. · Average total deposits increased $804 million, compared to an increase of $512 million in the third quarter. Average cash-related balances increased $1.1 billion, compared to an increase of $726 million in the third quarter. “We are again pleased with the significant improvement in credit quality this quarter, which we expect to continue and to result in lower net charge-offs in 2012,” said Harris H. Simmons, chairman and chief executive officer. Mr. Simmons continued, “We also are pleased with the somewhat stronger loan growth this quarter and with signs of strengthening loan pipelines, particularly for business loans. Revenue growth was a challenge for us, as it was for the whole industry, in 2011.” Mr. Simmons concluded, “However, we see signs of stabilizing loan pricing, which with continued loan growth and improving credit quality should lead to improved results in 2012.” Asset Quality Nonperforming lending-related assets declined approximately 16% to $1.1 billion at December 31, 2011 from $1.3 billion at September 30, 2011. Nonaccrual loans declined approximately 15% to $0.9 billion at December 31, 2011 from $1.1 billion at September 30, 2011. Additions to nonaccrual loans declined to $209 million during the fourth quarter of 2011, compared to $233 million during the third quarter of 2011. Nonaccrual loans that are current as to principal and interest were approximately 41% of the balance at December 31, 2011, compared to 39% at September 30, 2011. Other real estate owned declined approximately 25% to $153 million at December 31, 2011, compared to $203 million at September 30, 2011. The ratio of nonperforming lending-related assets to net loans and leases and other real estate owned decreased to 2.83% at December 31, 2011, compared to 3.43% at September 30, 2011. - more - ZIONS BANCORPORATION Press Release – Page 3 January 23, 2012 Classified loans decreased approximately 13% to $2.1 billion at December 31, 2011, compared to 12% to $2.4 billion at September 30, 2011. Additions to classified loans decreased to $330 million during the fourth quarter of 2011, compared to $357 million during the third quarter of 2011. Approximately 72% of classified loans were current as to principal and interest for the fourth quarter of 2011, unchanged from the third quarter of 2011. Net loan and lease charge-offs were $95 million for the fourth quarter of 2011, compared to $102 million for the third quarter of 2011. Net charge-offs declined primarily in commercial and industrial loans. The Company had a negative provision for loan losses, $(1.5) million, for the fourth quarter of 2011, compared to a provision of $14.6 million for the third quarter of 2011. The decline mainly resulted from improvement in the credit quality indicators previously discussed. The allowance for credit losses was $1.2 billion, or 3.10% of net loans and leases at December 31, 2011, compared to $1.3 billion, or 3.40% of net loans and leases at September 30, 2011. The allowance for credit losses was 127% of nonaccrual loans at December 31, 2011, compared to 117% at September 30, 2011, and equaled approximately 3.0 years’ coverage of annualized net charge-offs at December 31, 2011. Loans Average loans and leases, excluding FDIC supported loans, increased $158 million or 0.4% to $36.1 billion during the fourth quarter of 2011, compared to an increase of $4 million during the third quarter of 2011. Net increases in commercial and industrial loans, primarily at Amegy Bank and Zions Bank, along with net increases in term commercial real estate primarily at California Bank & Trust, were offset by decreases in construction and land development, commercial owner occupied, and FDIC-supported loans. FDIC-supported loans in the aggregate continue to perform better than originally forecasted. Deposits Average total deposits for the fourth quarter of 2011 increased $804 million or 1.9% to $42.2 billion compared to $41.4 billion for the third quarter of 2011. The increase resulted primarily from a higher level of average noninterest-bearing demand deposits for the fourth quarter of 2011 which were $15.5 billion, compared to $14.8 billion for the third quarter of 2011. The large majority of the increaseoccurred in commercial accounts at Amegy Bank. The ratio of loans to deposits was 86.9% at December 31, 2011, compared to 89.1% at September 30, 2011. - more - ZIONS BANCORPORATION Press Release – Page 4 January 23, 2012 Net Interest Income Net interest income decreased 1.8% to $462 million for the fourth quarter of 2011, compared to $471 million for the third quarter of 2011; the decrease was primarily due to rate resets on older vintage longer-term loans. The net interest margin decreased 13 basis points to 3.86% in the fourth quarter of 2011, compared to 3.99% in the third quarter of 2011; approximately 8 basis points of the decline was attributable to an increase in average cash-related balances to $6.6 billion for the fourth quarter, compared to $5.5 billion for the third quarter. The calculations of core net interest income and the core net interest margin adjust for discount amortization on convertible subordinated debt and accretion on acquired loans. For the fourth quarter of 2011, these adjustments substantially offset each other as core net interest income at $461 million was substantially the same as net interest income, and the core net interest margin was the same as the net interest margin. Investment Securities During the fourth quarter of 2011, the Company recognized credit-related OTTI on CDOs of $12.1 million or $0.04 per diluted share, compared to $13.3 million or $0.04 per diluted share during the third quarter of 2011. The OTTI this quarter included $4.3 million from a homebuilder bankruptcy within the CDO pool and $4.6 million that resulted primarily from assumption increases in the medium-term PDs of the best performing banks. In its CDO portfolio, the Company had exposure to 24 of the 92 bank failures that occurred in 2011. At the time of default, the Company’s weighted average PD for the 24 failed banks was 96%. The following table shows the changes in carrying value for CDOs at December 31, 2011 compared to September 30, 2011: - more - ZIONS BANCORPORATION Press Release – Page 5 January 23, 2012 December31, 2011 % of carrying Change (Amounts in millions) Par Amortized cost Carrying value value to par 12/31/11 Amount % Amount % Amount % 12/31/11 9/30/11 vs 9/30/11 Predominantly bank CDOs by original ratings: AAA $ 36% $ 38% $ 47% 61% 60% 1% A 36% 34% 16% 20% 20% 0% BBB 67 3% 24 1% 3 0% 4% 3% 1% Total bank CDOs 75% 73% 63% 40% 39% 1% Insurance only CDOs 18% 21% 30% 79% 79% 0% Other CDOs 7% 6% 83 7% 44% 45% (1)% Total CDOs $ 100% $ 100% $ 100% 47% 47% 0% Noninterest Income Noninterest income for the fourth quarter of 2011 was $98.3 million, compared to $121.0 million in the third quarter of 2011. The decrease included an $8 million reduction, partially offset by other items, in other service charges, commissions and fees due to the impact of the Durbin amendment. Other decreases in noninterest income during the quarter primarily resulted from the recognition in the third quarter of both the $13 million fixed income securities gains and the $5.5 million equity securities gain from the sale of BServ, Inc. (dba BankServ) stock. Noninterest Expense Noninterest expense for the fourth quarter of 2011 was $425.0 million compared to $409.0 million for the third quarter of 2011. The increase in salaries and employee benefits primarily resulted from one-time accrual adjustments of approximately $6 million for retirement-related benefits. Excluding employee benefits, salaries and bonuses in the fourth quarter of 2011 were lower than the third quarter of 2011 and the fourth quarter of 2010. Other significant increases included the provision for unfunded lending commitments, legal and professional services, and other related accruals. Notable decreases included other real estate and credit related expenses. - more - ZIONS BANCORPORATION Press Release – Page 6 January 23, 2012 Shareholders’ Equity Effective November 16, 2011, approximately $15.0 million of convertible subordinated debt was converted into depositary shares each representing a 1/40th interest in a share of the Company’s preferred stock. This conversion added 14,957 shares of Series C to the Company’s preferred stock. Accelerated discount amortization on the converted debt increased interest expense by a pretax noncash amount of approximately $5.8 million ($4.7 million after-tax) in the fourth quarter of 2011, compared to $7.5 million ($6.1 million after-tax) in the third quarter of 2011. The estimated Tier 1 common to risk-weighted assets ratio was 9.55% at December 31, 2011, compared to 9.53% at September 30, 2011. Conference Call Zions will host a conference call to discuss these fourth quarter results at 5:30 p.m. ET this afternoon (January 23, 2012). Media representatives, analysts and the public are invited to listen to this discussion by calling 253-237-1247 (domestic and international) and entering the passcode 36356880, or via on-demand webcast. A link to the webcast will be available on the Zions Bancorporation website at www.zionsbancorporation.com. A replay of the call will be available from approximately 7:30 p.m. ET on Monday, January 23, 2012, until midnight ET on Monday, January 30, 2012, by dialing 404-537-3406 (domestic and international) and entering the passcode 36356880. The webcast of the conference call will also be archived and available for 30 days. About Zions Bancorporation Zions Bancorporation is one of the nation's premier financial services companies, consisting of a collection of great banks in select Western markets. Zions operates its banking businesses under local management teams and community identities through approximately 500 offices in 10 Western and Southwestern states:Arizona, California, Colorado, Idaho, Nevada, New Mexico, Oregon, Texas, Utah and Washington. The Company is a national leader in Small Business Administration lending and public finance advisory services. In addition, Zions is included in the S&P 500 and NASDAQ Financial 100 indices. Investor information and links to subsidiary banks can be accessed at www.zionsbancorporation.com. - more - ZIONS BANCORPORATION Press Release – Page 7 January 23, 2012 Forward-Looking Information Statements in this press release that are based on other than historical data or that express the Company’s expectations regarding future events or determinations are forward-looking within the meaning of the Private Securities Litigation Reform Act of 1995. Forward-looking statements provide current expectations or forecasts of future events or determinations. These forward-looking statements are not guarantees of future performance or determinations, nor should they be relied upon as representing management’s views as of any subsequent date. Forward-looking statements involve significant risks and uncertainties and actual results may differ materially from those presented, either expressed or implied, in this press release. Factors that might cause such differences include, but are not limited to: the Company’s ability to successfully execute its business plans and achieve its objectives; changes in general economic and financial market conditions, either internationally, nationally or locally in areas in which the Company conducts its operations, including changes in securities markets and valuations in structured securities and other assets; changes in governmental policies and programs resulting from general economic and financial market conditions; changes in interest and funding rates; continuing consolidation in the financial services industry; new private and governmental legal actions or changes in existing private and governmental legal actions; increased competitive challenges and expanding product and pricing pressures among financial institutions; legislation or regulatory changes which adversely affect the Company’s operations or business (including The Dodd-Frank Wall Street Reform and Consumer Protection Act); and changes in accounting policies, procedures or determinations as may be required by the Financial Accounting Standards Board or other regulatory agencies. Additional factors that could cause actual results to differ materially from those expressed in the forward-looking statements are discussed in Zions Bancorporation’s most recent Annual Report on Form 10-K and Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission (“SEC”) and available at the SEC’s Internet site (http://www.sec.gov). Except as required by law, the Company specifically disclaims any obligation to update any factors or to publicly announce the result of revisions to any of the forward-looking statements included herein to reflect future events or developments. - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 8 FINANCIAL HIGHLIGHTS (Unaudited) Three Months Ended (In thousands, except share, per share, and ratio data) December 31, September 30, June 30, March 31, December 31, PER COMMON SHARE Dividends $ Book value per common share Tangible common equity per common share SELECTED RATIOS Return on average assets % )% Return on average common equity % )% Net interest margin % Capital Ratios Tangible common equity ratio % Tangible equity ratio % Average equity to average assets % Risk-Based Capital Ratios1: Tier 1 common to risk-weighted assets % Tier 1 leverage % Tier 1 risk-based capital % Total risk-based capital % Taxable-equivalent net interest income $ Weighted average common and common- equivalent shares outstanding Common shares outstanding 1 Ratios for December 31, 2011 are estimates. - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 9 CONSOLIDATED BALANCE SHEETS December 31, September 30, June 30, March 31, December 31, (In thousands, except share amounts) (Unaudited) (Unaudited) (Unaudited) (Unaudited) ASSETS Cash and due from banks $ Money market investments: Interest-bearing deposits Federal funds sold and security resell agreements Investment securities: Held-to-maturity, at adjusted cost (approximate fair value $729,974, $715,608, $762,998, $758,169, and $788,354) Available-for-sale, at fair value Trading account, at fair value Loans held for sale Loans: Loans and leases excluding FDIC-supported loans FDIC-supported loans Less: Unearned income and fees, net of related costs Allowance for loan losses Loans and leases, net of allowance Other noninterest-bearing investments Premises and equipment, net Goodwill Core deposit and other intangibles Other real estate owned Other assets $ LIABILITIES AND SHAREHOLDERS’ EQUITY Deposits: Noninterest-bearing demand $ Interest-bearing: Savings and NOW Money market Time Foreign Securities sold, not yet purchased Federal funds purchased and security repurchase agreements Other short-term borrowings Long-term debt Reserve for unfunded lending commitments Other liabilities Total liabilities Shareholders’ equity: Preferred stock, without par value, authorized 4,400,000 shares Common stock, without par value; authorized 350,000,000 shares; issued and outstanding 184,135,388, 184,294,782, 184,311,290, 183,854,486, and 182,784,086 shares Retained earnings Accumulated other comprehensive income (loss) Controlling interest shareholders’ equity Noncontrolling interests ) Total shareholders’ equity $ - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 10 CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended (In thousands, except per share amounts) December 31, September 30, June 30, March 31, December 31, Interest income: Interest and fees on loans $ Interest on money market investments Interest on securities: Held-to-maturity Available-for-sale Trading account Total interest income Interest expense: Interest on deposits Interest on short-term borrowings Interest on long-term debt Total interest expense Net interest income Provision for loan losses ) Net interest income after provision for loan losses Noninterest income: Service charges and fees on deposit accounts Other service charges, commissions and fees Trust and wealth management income Capital markets and foreign exchange Dividends and other investment income Loan sales and servicing income Fair value and nonhedge derivative income (loss) ) ) Equity securities gains (losses), net ) ) Fixed income securities gains (losses), net ) ) Impairment losses on investment securities: Impairment losses on investment securities ) Noncredit-related losses on securities not expected to be sold (recognized in other comprehensive income) - Net impairment losses on investment securities ) Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy, net Furniture and equipment Other real estate expense Credit related expense Provision for unfunded lending commitments ) ) ) Legal and professional services Advertising FDIC premiums Amortization of core deposit and other intangibles Other Total noninterest expense Income (loss) before income taxes ) Income taxes (benefit) ) Net income (loss) ) Net income (loss) applicable to noncontrolling interests ) Net income (loss) applicable to controlling interest ) Preferred stock dividends ) Net earnings (loss) applicable to common shareholders $ ) Weighted average common shares outstanding during the period: Basic shares Diluted shares Net earnings (loss) per common share: Basic $ ) Diluted ) - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 11 Loan Balances By Portfolio Type (Unaudited) (In millions) December 31, September30, June30, March 31, December31, 2011 2011 2011 2011 2010 Commercial: Commercial and industrial $ Leasing Owner occupied Municipal Total commercial Commercial real estate: Construction and land development Term Total commercial real estate Consumer: Home equity credit line 1-4 family residential Construction and other consumer real estate Bankcard and other revolving plans Other Total consumer FDIC-supported loans 1 Total loans $ 1 FDIC-supported loans represent loans acquired from the FDIC subject to loss sharing agreements. FDIC-Supported Loans – Effect of Higher Accretion and Impact on FDIC Indemnification Asset (Unaudited) (In thousands) December31, September 30, June30, March31, December31, 2011 2011 2011 2011 2010 Balance sheet: Change in assets from reestimation of cash flows – increase (decrease): FDIC-supported loans $ FDIC indemnification asset (included in other assets) Balance at end of period: FDIC-supported loans FDIC indemnification asset (included in other assets) Three Months Ended December 31, September30, June30, March31, December31, 2011 2011 2011 2011 2010 Statement of income: Interest income: Interest and fees on loans $ Noninterest expense: Other noninterest expense Net increase in pretax income $ - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 12 Nonperforming Lending-Related Assets (Unaudited) (Amounts in thousands) December 31, September 30, June 30, March 31, December 31, Nonaccrual loans $ Other real estate owned Nonperforming lending-related assets, excluding FDIC-supported assets FDIC-supported nonaccrual loans FDIC-supported other real estate owned FDIC-supported nonperforming assets Total nonperforming lending-related assets $ Ratio of nonperforming lending-related assets to net loans and leases 1 and other real estate owned % Accruing loans past due 90 days or more, excluding FDIC-supported loans $ FDIC-supported loans past due 90 days or more Ratio of accruing loans past due 90 days or more to net loans and leases 1 % Nonaccrual loans and accruing loans past due 90 days or more $ Ratio of nonaccrual loans and accruing loans past due 90 days or more to net loans and leases 1 % Accruing loans past due 30 - 89 days, excluding FDIC-supported loans $ FDIC-supported loans past due 30 - 89 days Restructured loans included in nonaccrual loans Restructured loans on accrual Classified loans, excluding FDIC-supported loans 1 Includes loans held for sale. - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 13 Allowance for Credit Losses (Unaudited) Three Months Ended (Amounts in thousands) December 31, September 30, June 30, March 31, December 31, Allowance for Loan Losses Balance at beginning of period $ Add: Provision for losses ) Adjustment for FDIC-supported loans ) Deduct: Gross loan and lease charge-offs ) Recoveries Net loan and lease charge-offs ) Balance at end of period $ Ratio of allowance for loan losses to net loans and leases, at period end % Ratio of allowance for loan losses to nonperforming loans, at period end % Annualized ratio of net loan and lease charge-offs to average loans % Reserve for Unfunded Lending Commitments Balance at beginning of period $ Provision charged (credited) to earnings ) ) ) Balance at end of period $ Total Allowance for Credit Losses Allowance for loan losses $ Reserve for unfunded lending commitments Total allowance for credit losses $ Ratio of total allowance for credit losses to net loans and leases outstanding, at period end % - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 14 Nonaccrual Loans By Portfolio Type (Excluding FDIC-Supported Loans) (Unaudited) (In millions) December 31, September 30, June 30, March 31, December 31, 2011 2011 2011 2011 2010 Loans held for sale $ 18 $ 18 $ 17 $ 21 $ - Commercial: Commercial and industrial Leasing 2 1 1 1 1 Owner occupied Municipal - - 6 2 2 Total commercial Commercial real estate: Construction and land development Term Total commercial real estate Consumer: Home equity credit line 18 15 13 13 14 1-4 family residential 91 Construction and other consumer real estate 12 16 16 21 24 Bankcard and other revolving plans - 1 Other 3 3 3 4 2 Total consumer Total nonaccrual loans $ Net Charge-Offs By Portfolio Type (Unaudited) Three Months Ended (In millions) December 31, September 30, June 30, March 31, December 31, 2011 2011 2011 2011 2010 Commercial: Commercial and industrial $ 9 $ 27 $ 18 $ 31 $ 55 Leasing - 3 Owner occupied 33 27 19 22 43 Municipal - Total commercial 42 54 37 53 Commercial real estate: Construction and land development 13 17 37 48 81 Term 24 15 18 22 44 Total commercial real estate 37 32 55 70 Consumer: Home equity credit line 6 4 6 6 9 1-4 family residential 7 5 11 8 14 Construction and other consumer real estate 1 4 2 4 3 Bankcard and other revolving plans 2 3 2 3 2 Other - - - 2 3 Total consumer loans 16 16 21 23 31 Total net charge-offs $ 95 $ - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 15 CONSOLIDATED AVERAGE BALANCE SHEETS, YIELDS AND RATES (Unaudited) Three Months Ended Three Months Ended Three Months Ended December 31, 2011 September 30, 2011 June 30, 2011 (In thousands) Average Average Average Average Average Average balance rate balance rate balance rate ASSETS Money market investments $ % $ % $ % Securities: Held-to-maturity % % % Available-for-sale % % % Trading account % % % Total securities % % % Loans held for sale % % % Loans: Net loans and leases excluding FDIC-supported loans 1 % % % FDIC-supported loans % % % Total loans and leases % % % Total interest-earning assets % % % Cash and due from banks Allowance for loan losses ) ) ) Goodwill Core deposit and other intangibles Other assets Total assets $ $ $ LIABILITIES Interest-bearing deposits: Savings and NOW $ % $ % $ % Money market % % % Time % % % Foreign % % % Total interest-bearing deposits % % % Borrowed funds: Securities sold, not yet purchased % % % Federal funds purchased and security repurchase agreements % % % Other short-term borrowings % % % Long-term debt % % % Total borrowed funds % % % Total interest-bearing liabilities % % % Noninterest-bearing deposits Other liabilities Total liabilities Shareholders’ equity: Preferred equity Common equity Controlling interest shareholders’ equity Noncontrolling interests ) ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ $ Spread on average interest-bearing funds % % % Net yield on interest-earning assets % % % 1 Net of unearned income and fees, net of related costs.Loans include nonaccrual and restructured loans. - more - ZIONS BANCORPORATION AND SUBSIDIARIES Press Release – Page 16 GAAP to Non-GAAP Reconciliation (Unaudited) Three Months Ended December31, 2011 September30, 2011 (Amounts in thousands) Diluted Diluted Amount EPS Amount EPS 1. Net Earnings Excluding the Effects of the Discount Amortization on Convertible Subordinated Debt and Additional Accretion on Acquired Loans Net earnings applicable to common shareholders (GAAP) $ Addback for the after-tax impact of: Discount amortization on convertible subordinated debt Accelerated discount amortization on convertible subordinated debt Additional accretion of interest income on acquired loans, net of expense ) Net earnings excluding the effects of the discount amortization on convertible subordinated debt and additional accretion on acquired loans (non-GAAP) $ Three Months Ended December31, 2011 September30, 2011 2. Core Net Interest Income (NII)/Net Interest Margin (NIM) NII NIM NII NIM Net interest income/net interest margin as reported (GAAP) $ % 1 $ % Addback for the pretax impact of: Discount amortization on convertible subordinated debt % % Accelerated discount amortization on convertible subordinated debt % % Additional accretion of interest income on acquired loans ) )% ) )% Core net interest income/net interest margin (non-GAAP) $ % $ % 1Calculation of net interest margin is based on taxable equivalent net interest income. This Press Release presents the following non-GAAP financial measures: 1. Net earnings excluding the effects of the discount amortization on convertible subordinated debt and additional accretion on acquired loans, and2. Core net interest income/net interest margin. These non-GAAP financial measures exclude the effects of the following adjustments:(i) periodic discount amortization on convertible subordinated debt; (ii) accelerated discount amortization on convertible subordinated debt which has been converted; and (iii) additional accretion of interest income on acquired loans based on increased projected cash flows (net of related expense in 1.). The identified adjustments to reconcile from the applicable GAAP financial measures to the non-GAAP financial measures are included where applicable in financial results presented in accordance with GAAP. The Company considers these adjustments to be relevant to ongoing operating results. The Company believes that excluding the amounts associated with these adjustments to present the non-GAAP financial measures provides a meaningful base for period-to-period and company-to-company comparisons, which will assist investors and analysts in analyzing the operating results of the Company and in predicting future performance. These non-GAAP financial measures are used by management and the Board of Directors to assess the performance of the Company’s business for evaluating bank reporting segment performance, for presentations of Company performance to investors, and for other reasons as may be requested by investors and analysts. The Company further believes that presenting these non-GAAP financial measures will permit investors and analysts to assess the performance of the Company on the same basis as that applied by management and the Board of Directors. Non-GAAP financial measures have inherent limitations, are not required to be uniformly applied, and are not audited. Although these non-GAAP financial measures are frequently used by stakeholders in the evaluation of a company, they have limitations as an analytical tool and should not be considered in isolation or as a substitute for analyses of results reported under GAAP. # # #
